      Case: 1:19-cv-05436 Document #: 14 Filed: 10/10/19 Page 1 of 1 PageID #:59




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CLAUDIO GIULIANO, individually and on                 )
behalf of a nationwide class of similarly situated    )
individuals,                                          )
                                                      )      Case No. 19-cv-05436
               Plaintiff,                             )
                                                      )      Judge: John Z. Lee
v.                                                    )
                                                      )      Magistrate Judge: Susan E. Cox
MIDLAND CREDIT MANAGEMENT, INC.,                      )
                                                      )
               Defendant.                             )

                                     NOTICE OF MOTION

To:    James Vlahakis
       SULAIMAN LAW GROUP, LTD.
       2500 South Highland Avenue, Suite 200
       Lombard, IL 60148
       jvlahakis@sulaimanlaw.com

       PLEASE TAKE NOTICE that on October 17, 2019 at 9:00 a.m., I shall appear before
the Honorable John Z. Lee sitting in Courtroom 2125 of the United States District Court for the
Northern District of Illinois and present Agreed Joint Motion to Stay Proceedings.

David M. Schultz                                     Respectfully submitted,
Jennifer W. Weller
HINSHAW & CULBERTSON LLP                             MIDLAND CREDIT MANAGEMENT, INC.,
151 North Franklin Street, Suite 2500                Defendant
Chicago, IL 60606
Tel: 312-704-3000                                    /s/ Jennifer W. Weller
Fax: 312-704-3001                                    Jennifer W. Weller
Email: dschultz@hinshawlaw.com
       jweller@hinshawlaw.com
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, I electronically filed with the Clerk of the U.S.
District Court, Northern District of Illinois, Eastern Division, the foregoing Agreed Joint
Motion to Stay Proceedings by using the CM/ECF system, which will send notification of such
filing(s) to all counsel of record.

                                                     /s/ Jennifer W. Weller




                                                                                    304511522v1 1023619
